Citation Nr: 1145235	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder, but not including schizophrenia.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.     


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The appellant served a term of active duty for training from September 1981 to May 1982.  She performed additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which declined to reopen the claim of entitlement to service connection for schizophrenia, and denied entitlement to service connection for posttraumatic stress disorder.  

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has restyled the issue of entitlement to service connection for posttraumatic stress disorder to include all other diagnosed psychiatric disorders save for schizophrenia, the latter disorder being the subject of a prior final rating decision, and hence subject to the provisions of 38 U.S.C.A. § 5108 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the appellant presented a motion to reschedule a hearing before a Veterans Law Judge.  That motion was granted in August 2011.  

In December 2011, the undersigned was informed that the appellant requested a travel board hearing.  Accordingly, this case is REMANDED for the following action:

The RO shall schedule a travel board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the appellant of the date and time of the hearing.  If the appellant wishes to withdraw her request for the hearing, she must inform the RO of that fact in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




